 In the Matter ofSTARWOOLENCo. andCOHOESKNITGOODSWORKERSUNIONNo.21514,A. F. OF L.Case No. R-1019AMENDMENT TO DIRECTION OF ELECTIONDecember 2, 1938-On November 23, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election 1 in theabove-entitled matter, the election to be held within fifteen (15) daysfrom the date of the Direction, under the direction and supervisionof the Regional Director for the Second Region (New York City).The Board,"having been advised that Textile Workers OrganizingCommittee, Local No. 238, does not desire its name to appear uponthe ballot, hereby amends the Direction of Election issued on Novem-ber 23, 1938, by striking therefrom the words "to determine whetherthey desire to be represented by Cohoes Knit Goods Workers Union,No. 21514, affiliated with the American Federation of Labor, or by,TextileWorkers Organizing Committee, Local No. 238, affiliated withthe Committee for Industrial Organization, for the purposes of col-lective bargaining, or by neither" and substituting therefor the words"to determine whether or not they desire to be represented by CohoesKnit Goods Workers Union, No. 21514, affiliated with the AmericanFederation of Labor, for the purposes of collective bargaining."10 N. L.R. B., No. 8.[SAME TITLE]CERTIFICATION OF REPRESENTATIVESDecember 30, 1938On November 23, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled case.On December 2,. 1938, the Board issued anAmendment to Direction of Election.The Direction of Election,as' amended, directed that an election by secret ballot be conductedthe-production workers whose names appear on the pay roll of Star19 N L R B 1178.84 DECISIONS AND ORDERS85Woolen Company, Cohoes, New York, of June 25, 1938, includingfixers, excluding salesmen, millwrights, sorters, watchmen, femalehag cleaners, clerical workers, foremen, and executives, and all thoseemployees who had since quit or been discharged for cause, to deter-mine whether or not they desire to be represented by Cohoes KnitGoods Workers Union, No. 21514, affiliated with the American Fed-eration of Labor, for the purposes of collective bargaining.Pursuant to the Direction, as amended, an election by secret ballotwas conducted under the direction and supervision of the RegionalDirector for the Second Region.Full opportunity was afforded allparties to this investigation to participate in the conduct of thesecret ballot and to make challenges.On December 10, 1938, saidRegional Director, acting pursuant to Article III, Section 9, of Na-tional Labor Relations Board Rules and Regulations-Series 1, asamended, issued, and duly served upon the parties an IntermediateReport on the election.No objections or exceptions to the Inter-mediate Report were filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total numbereligible to vote --------------------------------71Total numberof ballots cast_________________________________65Total number of ballots counted_____________________________64Total numberof votes in favor of Cohoes Knit Goods `workersUnion No. 21514, A F. of L________________________________63Total number of votes againstafore-mentioned union----..----1Total numberof blank votes_________________________________0Total number of void ballots________________________________0Total number of challenged votes____________________________1By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 1,as amended,IT IS HEREBY crRTIFIED that Cohoes Knit Goods Workers Union,No. 21514, affiliated with the American Federation of Labor, has beendesignated and selected by a majority of the production workers ofStarWoolen Company, Cohoes, New York, including fixers, exclud-ing salesmen, millwrights, sorters, watchmen, female bag cleaners,clerical workers, foremen, and executives, as their representative forthe purposes of collective bargaining and that, pursuant to the pro-vision of Section 9 (a) of the Act, Cohoes Knit Goods WorkersUnion, No. 21514, affiliated with the American Federation of Labor,is the exclusive representative of all such employees for the purposesof collective bargaining in respect to wages, rates of pay, hours ofwork, and other conditions of employment.10 N. L R. B. No. 8a.1478 11-3 9-vol 10--7